DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
Applicant’s election without traverse of Species I in the reply filed on 12/16/21 is acknowledged.
Claim 1 is allowable. The restriction requirement between Species I & II,  as set forth in the Office action mailed on 10/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The information disclosure statement (IDS) submitted on 11/09/20, 11/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Bret Field on 02/11/22.
The application has been amended as follows: 
Claim(s):
Claim 7 ln4, replace “a predetermined width” with --the predetermined width--
Claim 8 ln4, replace “a predetermined width” with --the predetermined width--
Claim 9 ln4, replace “a predetermined width” with --the predetermined width--
Claim 10 ln7, replace “a predetermined width” with --the predetermined width--
Claim 11 ln7, replace “a predetermined width” with --the predetermined width--
Claim 12 ln7, replace “a predetermined width” with --the predetermined width--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-12 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…the source power supply acquires information about the first frequency, determines a delay setting value indicating a timing of starting a frequency variation process with respect to the source power, performs the frequency variation process using the delay setting value and a value of the first frequency, and outputs a frequency-varied source power to the matching unit.…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-12 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Ulrich (US 2020/0051788).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/Henry Luong/Primary Examiner, Art Unit 2844